EXAMINER'S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric C. Arnell, Reg. No. 71,409 on 10/27/2021.

The application has been amended as follows: 

The claims have been amended as indicated in the attached document.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As indicated in the previous rejection, U.S. Patent 6,654,808 to Chuah discloses sending a request including a list or set of quality of service classes as well as receiving a notification with a list of available quality of service classes.  However, neither Chuah nor and prior art reference of record discloses the amended claims included in the attached document.  That is, regarding claim 1, the prior art of record does not disclose or render obvious the details of the three step process including sending a connection request which includes a specific QoS class 1 is allowable over the prior art of record.  Claims 11 and 15 are allowable for similar reasons.  Regarding claim 20, the prior art of record does not disclose or render obvious the limitations of sending the set of QoS classes and an RRC context to another network entity based on the result of the admission control and to further receive a notification including the next available supported QoS class and send that notification to the mobile device or application server.  Therefore, claim 20 is allowable over the prior art of record.  Claims 2-10, 12-14, and 16-19 depend from one of the above claims and are therefore similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        October 27, 2021